Exhibit 10.6 Conformed Version COLLATERAL ADMINISTRATION AGREEMENT THIS COLLATERAL ADMINISTRATION AGREEMENT, dated as of September 30, 2014 (as amended, modified or supplemented from time to time, the “ Agreement ”), by and among JMP CREDIT ADVISORS CLO III LTD., an exempted company incorporated with limited liability under the laws of the Cayman Islands (the “ Issuer ”), JMP CREDIT ADVISORS LLC, a limited liability company organized under the laws of the State of Delaware (the “ Collateral Manager ” and its permitted successors and assigns), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as collateral administrator (the “ Collateral Administrator ” and its permitted successors and assigns). WITNESSETH: WHEREAS, the Issuer, together with JMP Credit Advisors CLO III LLC, as co-issuer (the “ Co-Issuer ”), intends to issue the Class A Notes, Class B Notes, Class C Notes, Class D Notes and Class E Notes (the “ Secured Notes ”), and the Issuer intends to issue the Subordinated Notes (together, with the Secured Notes, the “ Notes ”); WHEREAS, the Secured Notes will be secured by certain Assets, as more particularly set forth in the Indenture, dated as of the date hereof (as amended, modified or supplemented from time to time, the “ Indenture ”), by and between the Issuer, the Co-Issuer and U.S. Bank National Association, as trustee (in such capacity, the “ Trustee ”); WHEREAS, the Collateral Manager and the Issuer have entered into a certain Collateral Management Agreement, dated as of the date hereof (the “ Collateral Management Agreement ”), pursuant to which the Collateral Manager provides certain services relating to the matters contemplated by the Indenture and the other Transaction Documents; WHEREAS, pursuant to the Indenture, the Issuer has pledged the Assets as security and for the benefit of the Secured Parties; WHEREAS, the Issuer is required to perform certain duties in connection with the Notes and the Assets pursuant to the Indenture and desires to have the Collateral Administrator perform such duties and to provide such additional services consistent with the terms of this Agreement and the Indenture; and WHEREAS, the Collateral Administrator has the capacity to provide the services required hereby and is willing to perform such services for the Issuer on the terms set forth herein. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: Section 1.
